DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 100-116) in the reply filed on January 21, 2022 is acknowledged. 
Claims 117-121 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 21, 2022. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plane that passes through the first flexible surface” and the “second location” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 102 recites “a plane that passes through the first flexible surface at a second location”. The specification does not provide proper antecedent basis for the limitation of this claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 102 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the second location and the first flexible surface. It is unclear where the second location is located. For examination purposes, the second location is a location on the first flexible surface.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 100 and 103-104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Middleton (U.S. 6136031) (hereon referred to as Middleton).
Regarding claim 100, Middleton discloses an intervertebral implant (Fig. 4) comprising: an upper endplate surface (see annotated Fig. 4 below) and a lower endplate surface (see annotated Fig. 4 below) opposite the upper endplate surface (see annotated Fig. 4 below) (see annotated Fig. 4 below wherein when the implant is implanted in the disc space and the patient is lying on their side, the disclosed endplate surfaces of the implant would be oriented as upper and lower positioning relative to axis “a”); 

    PNG
    media_image1.png
    560
    1215
    media_image1.png
    Greyscale

and a first portion on one of the upper endplate surface and the lower endplate surface (see annotated Fig. 4 below), the first portion including a first flexible surface (see annotated Fig. 4 below) with a plurality of segments (see annotated Fig. 4 below) that define a plurality of slits (112a/112b), the plurality of slits including a first slit (112b) and a second slit (112a), the first slit crossing the second slit between first and second ends of the second slit (see annotated Fig. 4 below wherein longitudinal first slit 112b shares a common point with the point between the disclosed first and second ends of the lateral second slit 112a, thus allowing the first slit to cross the second slit; Col. 4, lines 21-24 stating that the disclosed slits connect at approximately 90 degree intervals, which are lines that cross at right angles), wherein the first flexible surface has a surface contour that changes as a function of force borne by the first flexible surface (Col. 4, lines  36-44 stating that the pattern of slits allows for the load applied to be transferred through the implant via the disclosed flexible surface in a spring-like manner, thus allowing for the surface contour of the flexible surface to change, i.e. the slits reducing downwardly along longitudinal axis “a” when inserted in the disc space).

    PNG
    media_image2.png
    691
    1195
    media_image2.png
    Greyscale


Regarding claim 103, Middleton discloses the implant of claim 100 (see Fig. 4), wherein the plurality of segments (see annotated Fig. 4 in claim 100) include a first segment, a second segment, a third segment and a fourth segment (see annotated Fig. 4 below), each segment extending radially from a first location (see annotated Fig. 4 below wherein each segments extends along radial axis b in the disclosed upper endplate surface) and each segment being oriented differently relative to the first location than the other segments (see annotated Fig. 4 wherein the first and third segment are in closer proximity to the first location and the second and fourth segment are in further proximity, thus making each segment oriented differently relative to the first location). 

    PNG
    media_image3.png
    452
    870
    media_image3.png
    Greyscale

	Regarding claim 104, Middleton discloses the implant of claim 103 (see Fig. 4), wherein the plurality of segments (see annotated Fig. 4 in claim 100) are positioned such that a first axis passing through a first midpoint of a first length of the first segment and a second midpoint of a second length of the second segment (see annotated Fig. 4 below; midpoints taken at the middle point of each segment as shown in annotated Fig. 4 in claim 103) is orthogonal to a second axis passing through the first midpoint of the first segment and a third midpoint of a third length of the third segment (see annotated Fig. 4 below; midpoints taken at the middle point of each segment as shown in annotated Fig. 4 in claim 103) (see annotated Fig. 4 wherein the disclosed first and second axes create an “L” shape when connecting the first midpoint and third midpoint, creating a 90 degree angle, thus making the first axis orthogonal to the second axis).

    PNG
    media_image4.png
    505
    951
    media_image4.png
    Greyscale


Claims 112-116 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woods (U.S. 2016/0296342) (hereon referred to as Woods).
Regarding claim 112, Woods discloses a method of using an implant (see Figs. 8A-8B) comprising: providing the implant (see Fig. 5), the implant including a first portion (see annotated Fig. 5 below) with a flexible surface (14a); inserting the implant into a final operative location within a patient (see Fig. 8A), and deforming the first portion of the implant (see Fig. 5) based on force applied to the flexible surface (Para. 0040-0041 stating that the shaft may be flexed in various orientations), the force causing a contour of the flexible surface to change (see Fig. 5; Para. 0041 stating that the disclosed flexible surface has features that have various widths between cut features, thus causing the contour of the flexible surface to change, such as the cuts being further from one another, when bent).

    PNG
    media_image5.png
    275
    320
    media_image5.png
    Greyscale

Regarding claim 113, Woods discloses the method of claim 112 (see Figs. 8A-8B), wherein deforming the first portion of the implant occurs while the implant is disposed in the final operative location (see Fig. 8B; Para. 0043).
Regarding claim 114, Woods discloses the method of claim 113 (see Figs. 8A-8B), wherein the final operative location is an intervertebral space (see Figs. 8A-8B) and deforming the first portion of the implant occurs in a spinal column of the patient (see Figs. 8A-8B wherein the first portion of the implant is bent in a spinal column of the patient), the deformation resulting from force applied to the flexible surface by a vertebral body (Para. 0042 stating that when disclosed implant is inserted in vertebral bodies, a plurality of fingers, comprised in the disclosed implant, flex radially outward to retain implant in position).
Regarding claim 115, Woods discloses the method of claim 112 (see Figs. 8A-8B), wherein the implant is a fixation member (see Fig. 1) (Para. 0038 stating that Fig. 1 shows a fixation member 10) and deforming the first portion (see annotated Fig. 5 in claim 112) involves bending a shaft of the fixation member (14) (Para. 0040-0041).
claim 116, Woods discloses the method of claim 112 (see Figs. 8A-8B), wherein deforming occurs only in the first portion (see Fig. 5A) and a second portion of the implant (see annotated Fig. 1 below) retains its shape before and after being subject to force (see Fig. 5 wherein the disclosed second portion retains its shape when disclosed implant is bent; Para. 0045 stating that the disclosed second portion is formed from a material having a greater hardness than the hole it is threaded into, said hole being deformed when in use, thus making the disclosed second portion rigid).

    PNG
    media_image6.png
    285
    363
    media_image6.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 100-103, 105-108 and 110-111 are rejected under 35 U.S.C. 103 as being unpatentable over Ferree (U.S. 2004/0010318) (hereon referred to as Ferree).

Regarding claim 100, Ferree discloses an intervertebral implant (see Fig. 2A) comprising: an upper endplate surface (see Fig. 2A); and a first portion on the upper endplate surface (see annotated Fig. 2A below), the first portion including a first flexible surface (see annotated Fig. 2A below; Para. 0010) with a plurality of segments that define a plurality of slits (see annotated Fig. 2A below), 

    PNG
    media_image7.png
    423
    995
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    295
    535
    media_image8.png
    Greyscale

Ferree discloses that the intervertebral implant comprise trays that can change shape or be adapted to fit the vertebral endplate (Para. 0023), but does not explicitly disclose a lower endplate surface opposite the upper endplate surface.
However, Ferree discloses that the present invention comprises a tray having a surface which is convex to better conform to a concavity in a vertebral endplate (Para. 0009). Furthermore, Ferree discloses that prior art teaches flat trays to cover vertebral endplates, and teaches that both the superior and inferior vertebral endplates have various depths of concavity (Para. 0006; see Fig. 1). 


Regarding claim 101, Ferree discloses the implant of claim 100 (see Fig. 2A), wherein the first flexible surface (see annotated Fig. 2A in claim 100) is flexible in a direction transverse to a plane that is approximately aligned with the first flexible surface (see annotate Fig. 2A below; Para. 0023 stating that the disclosed surface contour comprised in the first flexible surface are interlocking pieces, thus capable of being flexible in a direction wherein the pieces can interlock with one another, e.g., crosswise from the disclosed plane of the first flexible surface, thus being transverse to said plane).

    PNG
    media_image9.png
    366
    620
    media_image9.png
    Greyscale


Regarding claim 102, Ferree discloses the implant of claim 100 (see Fig. 2A), wherein the first flexible surface (see annotated Fig. 2A in claim 100) is translatable in a direction orthogonal to a plane that passes through the first flexible surface at a second location (see annotated Fig. 2A below where in a top view, there is a plane that passes through the first flexible surface, and when a force is applied in a direction perpendicular to the plane (as indicated by the arrow) at a second location, the area around the second location of the first flexible surface is able to translate due to the flexibility of the first flexible surface, Para. 0023; see also Fig. 2B where due to the uneven nature of the vertebral endplate, the force applied from the uneven vertebral endplate allow for translation and movement of the endplate surface to conform to the shape of the uneven vertebral endplate, Para. 0023) when force is applied at the second location (see annotated Fig. 2A below). 

    PNG
    media_image10.png
    502
    776
    media_image10.png
    Greyscale

Regarding claim 103, Ferree discloses the implant of claim 100 (see Fig. 2A), wherein the plurality of segments (see annotated Fig. 2A in claim 100) include a first segment, a second segment, a third segment and a fourth segment (see annotated Fig. 2A below), each segment extending radially from a first location (see annotated Fig. 2A below; Para. 0009 stating that the disclosed flexible surface, which comprises the plurality of segments, is convex, thus making each segment capable of extending radially from the disclosed first location) and each segment being oriented differently relative to the first location than the other segments (see annotated Fig. 2A wherein each disclosed segment have different configurations from each other, such as varying orientations and shapes of the respective slits connected within each of the segments).

    PNG
    media_image11.png
    328
    592
    media_image11.png
    Greyscale

Regarding claim 105, Ferree discloses the implant of claim 100 (see Fig. 2A), wherein the plurality of segments interconnect to form rows and columns (see annotated Fig. 2A below; Para. 0023 stating that the disclosed surface contour, comprising the plurality of segments, are interlocking pieces, thus interconnect with each other).

    PNG
    media_image12.png
    318
    608
    media_image12.png
    Greyscale

claim 106, Ferree discloses the implant of claim 103 (see Fig. 2A), wherein each of the first, second, third and fourth segments have the same shape (see annotated Fig. 2A in claim 103, wherein the each of the disclosed segments form an X-shape).
Regarding claim 107, Ferree discloses the implant of claim 100 (see Fig. 2A), further comprising a second flexible surface (see annotated Fig. 2A below) with a second plurality of slits (see annotated Fig. 2A below), the second flexible surface being different from the first flexible surface (see annotated Fig. 2A wherein the disclosed second flexible surface has interlocking pieces that are bigger in size than the disclosed first flexible surface shown in claim 100).

    PNG
    media_image13.png
    385
    540
    media_image13.png
    Greyscale

Regarding claim 108, Ferree discloses the implant of claim 103 (see Fig. 2A), wherein the first segment (see annotated Fig. 2A in claim 103) includes a first portion, a second portion and a third portion (see annotated Fig. 2A below), the first portion being 

    PNG
    media_image14.png
    326
    552
    media_image14.png
    Greyscale

Regarding claim 110, Ferree discloses the implant of claim 100 (see Fig. 2A below), wherein each of the plurality of slits (see annotated Fig. 2A in claim 100) extend entirely through the first portion of the implant (see annotated Fig. 2A in claim 100).
Regarding claim 111, Ferree discloses the implant of claim 110 (see Fig. 2A), wherein the plurality of slits include at least two slits that are oriented at different angles relative to the first flexible surface (see annotated Fig. 2A below).

    PNG
    media_image15.png
    327
    750
    media_image15.png
    Greyscale



Claim 109 is rejected under 35 U.S.C. 103 as being unpatentable over Ferree in view of Middleton.

Regarding claim 109, Ferree discloses the implant of claim 100 (see Fig. 2A) having at least one surface (one of the pieces 202), however, fails to disclose the at least one surface is a non-flexible surface.
Middleton teaches an intervertebral implant (see Fig. 4) comprising a body member (102) composed of separate components further comprising a plurality of slits (Col. 4, lines 47-52). Middleton teaches the implant further comprising at least one non-flexible surface (Col. 4, lines 45-47 stating that the disclosed non-flexible surface is made from a rigid metal material such as titanium).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the at least one surface of Ferree comprises a rigid metal material such that at least one surface is a non-flexible surface, 

Conclusion
See PTO-892 for art of cited interest. Malandain et. al (U.S. 8034080) teaches a spinal implant disposed between adjacent spinous processes (Abstract) having two portions capable of expanding independently of each other under an applied axial load, and Huang (U.S. 2012/0191189) teaches a spinal implant comprising two endplates and a flexible padding member in between that acts as a shock absorbing and buffering device to prolong the sturdiness and life of the implant in between vertebra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAELIN MARTIN whose telephone number is (571)272-8055. The examiner can normally be reached M-F | 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KAELIN G A MARTIN/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773